           Case 4:19-cv-00001-YGR Document 35 Filed 08/14/19 Page 1 of 3

     RYAN J. MARTON (223979)
1    ryan@martonribera.com
     CAROLYN CHANG (217933)
2    carolyn@martonribera.com
     HECTOR J. RIBERA (221511)
3    hector@martonribera.com
     MARTON RIBERA SCHUMANN & CHANG LLP
4    548 Market Street, Suite 36117
     San Francisco, CA 94104
5    Tel.: (415) 360-2511
6    Attorneys for Plaintiff Zoho Corporation
7    SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
8    SETH LAW OFFICES
     Two Allen Center
9    1200 Smith Street, Suite 1600
     Houston, TX 77002
10   Tel.: (713) 244-5017
     Fax: (713) 244-5018
11
     Attorneys for Defendant Sentius International, LLC
12

13
                                     UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
      ZOHO CORPORATION,                                   Case No: 4:19-cv-00001-YGR
16                                                        ORDER GRANTING
                        Plaintiff,                        STIPULATION AND [PROPOSED]
17                                                        ORDER RE EXTENSION FOR ZOHO
             v.                                           CORPORATION PVT., LTD. TO
18                                                        RESPOND TO COUNTERCLAIMS
      SENTIUS INTERNATIONAL, LLC
19
                                     Defendant.
20

21    SENTIUS INTERNATIONAL, LLC,

22                      Counterclaimant,
             v.
23

24    ZOHO CORPORATION and ZOHO
      CORPORATION PVT., LTD.
25
                        Counter-Defendants.
26

27

28


     Stipulation and Order re Extension of Time
     Case No. 19-cv-00001- YGR
           Case 4:19-cv-00001-YGR Document 35 Filed 08/14/19 Page 2 of 3


            Pursuant to Civil Local Rules 6-2 and 7-12, the parties by and through their respective
 1
 2   counsel hereby stipulate to extend the deadline for Counter-defendant Zoho Corporation Pvt., Ltd. to

 3   answer, move, or otherwise respond to Defendant and counterclaimant Sentius International, LLC’s

 4   counterclaims by one week, from August 19, 2019 to August 26, 2019. Zoho Corporation Pvt., Ltd.
 5
     had not made any other requested extensions and this stipulation does not affect any other deadlines
 6
     set by the Court.
 7
            IT IS SO STIPULATED.
 8
     Dated: August 12, 2019                                Respectfully submitted,
 9
10
11                                                MARTON RIBERA SCHUMANN & CHANG LLP

12                                                  By:    /s/ Carolyn Chang
                                                             Carolyn Chang
13
                                                    CAROLYN CHANG (SBN 217933)
14                                                  carolyn@martonribera.com
15                                                  MARTON RIBERA SCHUMANN & CHANG LLP
                                                    548 Market Street, Suite 36117
16                                                  San Francisco, CA 94104
                                                    Telephone: (415) 360-2514
17
18   Dated: August 12, 2019                                Respectfully submitted,
19
20
                                                  SETH LAW OFFICES
21
                                                    By:    /s/ Sandeep Seth
22                                                           Sandeep Seth
23                                                  SANDEEP SETH (SBN 195914 )
                                                    ss@sethlaw.com
24                                                  SETH LAW OFFICES
                                                    Two Allen Center
25                                                  1200 Smith Street, Suite 1600
                                                    Houston, TX 77002
26                                                  Tel.: (713) 244-5017
27
28


     Stipulation and Order re Extension of Time
     Case No. 19-cv-00001- YGR
           Case 4:19-cv-00001-YGR Document 35 Filed 08/14/19 Page 3 of 3


1                                            [PROPOSED] ORDER
2           PURSUANT TO STIPULATION, IT IS SO ORDERED.
3           Counter-defendant Zoho Corporation Pvt., Ltd.’s response to counterclaims will be due
4    August 26, 2019.
5

6
      Dated: August 14
             ___________, 2019                         _________________________________
7                                                         Judge Yvonne Gonzalez Rogers
8                                                         United States District Judge
                                                          Northern District of California
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation and Order re Extension of Time
     Case No. 19-cv-00001- YGR
